--------------------------------------------------------------------------------


Exhibit 10.1
 
RESTRICTIVE COVENANT AGREEMENT
 
THIS RESTRICTIVE COVENANT AGREEMENT (the “Restrictive Agreement”) is made and
entered into as of September 12, 2005 (“Effective Date”), by and between
TurboChef Technologies, Inc., a Delaware corporation (“Buyer”), and David H.
McFadden (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Buyer, Global Appliance Technologies, Inc., a Delaware corporation
(“Seller”), and all of the stockholders of Seller, have entered into an Asset
Purchase Agreement, dated the Effective Date (the “Definitive Agreement”),
providing for the acquisition by Buyer of substantially all of the assets and
the assumption of certain liabilities of Seller (the “Transaction”);
 
WHEREAS, Executive is a major stockholder, director and key executive of Seller
and has been one of the primary individuals involved in developing certain
proprietary technology associated with Seller’s business (the “Purchased
Technology”), which, along with the goodwill associated with Seller’s business,
is one of the most valuable assets being acquired by Buyer in the Transaction;
 
WHEREAS, in light of the foregoing, Executive has extensive and detailed
knowledge of the Purchased Technology, and of Seller’s other intellectual
property and confidential and proprietary information;
 
WHEREAS, Seller’s business of researching, designing, developing and licensing
various heat transfer technologies and cooking methods and services for use by
manufacturers of commercial and residential foodservice equipment is highly
competitive; and
 
WHEREAS, as a condition of, and in order to induce Buyer to consummate, the
Transaction, Executive has agreed to enter into this Restrictive Agreement.
 
NOW, THEREFORE, for and in consideration of the rights and benefits that they
will each derive from this Restrictive Agreement and the Definitive Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged conclusively, Buyer and Executive (the “Parties”),
intending to be legally bound, agree as follows:
 
ARTICLE 1
 
DEFINED TERMS; ACKNOWLEDGMENTS;
REPRESENTATIONS AND WARRANTIES
 
1.1          Defined Terms. For purposes of this Restrictive Agreement, the
following capitalized terms shall have the following meanings:
 
(a)          “Affiliate” shall mean, as to any specified Person, any other
Person that, directly or indirectly through one or more intermediaries or
otherwise, controls, is controlled by, or is under common control with the
specified Person. As used in this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person (whether through ownership of securities of
that Person, by contract, or otherwise).
 

 
1

--------------------------------------------------------------------------------

 



 
(b)          “Business” shall mean the business of inventing, researching,
designing, developing, licensing, marketing and selling various heat transfer
technologies and cooking methods, products and services for use by manufacturers
of commercial and residential foodservice equipment.
 
(c)          “Buyer Indemnified Party” shall mean Buyer and its Affiliates, and
each of Buyer’s officers, directors, employees, representatives and agents.
 
(d)          “Competitive Position” shall mean (i) Executive’s direct or
indirect equity ownership or control of any Competitor, or (ii) an employment,
consulting, partnership, advisory, directorship, agency, promotional or
independent contractor relationship between Executive and a Competitor, where
Executive is to provide employment, consulting, contractual, advisory or other
services similar in nature to some or all of the services that Executive
provided to Seller. Notwithstanding the foregoing: (x) Executive’s direct or
indirect ownership, solely as a passive investment, of equity securities of any
entity that is required to file periodic reports with the U.S. Securities and
Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, the securities of which corporation are listed on any
securities exchange, quoted on the National Association of Securities Dealers
Automated Quotation System or traded in the over-the-counter market shall not
constitute a “Competitive Position” if Executive is not a controlling person of,
or a member of a group that controls, the entity and Executive does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of the entity; and (y) a relationship between Executive and a subsidiary,
division or Affiliate of a Competitor with annual revenues in excess of $1
billion, which subsidiary, division or Affiliate is not engaged, in whole or in
part, in the Business, shall not constitute a “Competitive Position” if such
relationship does not involve the provision of employment, consulting,
contractual, advisory or other services within the Business.
 
(e)          “Competitor” when referring to the Seller, shall mean any Person
that is engaged, wholly or in material part, in the Business, or that develops,
manufactures, sells, resells or distributes commercial or residential
foodservice equipment that are within the Business.
 
(f)          “Confidential Information” shall mean all Non-Public (as defined
below) information or data of or about Seller, its business, clients and
customers, including, but not limited to, information or data about its
products, manufacturing processes, intellectual property, know-how, Trade
Secrets (as defined below), designs, formulas, developmental or experimental
work, computer programs (whether in object or source code), databases, other
original works of authorship, customer lists, marketing methods, business plans,
and financial information; provided, however, that Confidential Information
shall not include information (i) that is or becomes generally available to the
public other than as a result of a disclosure by Executive that was not
previously authorized by Buyer, or (ii) that becomes available to Executive on a
non-confidential basis from a third-party source unaffiliated with Buyer or
Seller, provided that such source is not actually known by Executive to be bound
by a confidentiality agreement with or other obligation of secrecy to Buyer or
Seller. For purposes of the foregoing definition, “Non-Public” information is
information that is not legally available to or legally accessible by the
public.
 
(g)          “Person” shall mean any individual, corporation, partnership,
limited liability company, association, trust, governmental authority or other
entity or organization.
 
(h)          “Restricted Period” shall mean the period from and after the
consummation of the Transaction on the Effective Date until the tenth (10th)
anniversary of the Effective Date.
 
(i)          “Trade Secrets” shall mean information that constitutes a trade
secret under applicable law.
 

 
2

--------------------------------------------------------------------------------

 



 
1.2          Acknowledgements by Executive. Executive acknowledges that by
virtue of his ownership of and senior position with Seller, and his critical
role in developing the Purchased Technology he has developed substantial
expertise in the business operations of Seller and has had extensive access to
Trade Secrets and other Confidential Information of Seller. Executive also
acknowledges that while Seller’s principal place of business is currently
located in Tarrant County, Texas, Seller has conducted business activities
throughout the United States and the world, that the relevant market for the
Business of Seller is national, international and worldwide in scope, and that
there exists intense national, international and worldwide competition for the
Purchased Technology and the other products and services of the Business of
Seller. Executive also acknowledges that, as an owner of Seller and as one of
Seller’s senior most executive officers, his duties for the Seller effectively
extended throughout all areas where the Seller conducted business. Executive
acknowledges that he will receive significant value and benefit in conjunction
with the Transaction as a result of being a major stockholder of Seller, and
that he is receiving and will receive substantial financial benefits hereunder.
Executive recognizes that Buyer would be irreparably damaged, and its
substantial investment in the assets of Seller materially impaired, if Executive
were to enter into an activity competing with the Business of Seller in
violation of the terms of this Restrictive Agreement or if Executive were to
disclose or make unauthorized use of any Confidential Information. Executive
expressly acknowledges that he is voluntarily entering into this Restrictive
Agreement.
 
1.3          Representations and Warranties. Executive represents and warrants,
to and for the benefit of the Buyer Indemnified Parties, that: (a) he has full
power and capacity to execute and deliver, and to perform all of Executive’s
obligations under, this Restrictive Agreement; (b) neither the execution and
delivery of this Restrictive Agreement nor the performance of this Restrictive
Agreement will result directly or indirectly in a violation or breach of (i) any
agreement or obligation by which he is or may be bound, or (ii) any law, rule or
regulation of which Executive has knowledge; (c) Executive has carefully read
this Restrictive Agreement; (d) Executive executes this Restrictive Agreement
with full knowledge of the contents of this Restrictive Agreement, the legal
consequences thereof, and any and all rights which each Party may have with
respect to one another; (e) Executive has had the opportunity to receive, and
has received, independent legal advice with respect to the matters set forth in
this Restrictive Agreement and with respect to the rights and asserted rights
arising out of such matters; and (f) Executive is entering into this Restrictive
Agreement of Executive’s own free will. Executive’s representations and
warranties shall survive until the expiration of the Restricted Period.
 
ARTICLE 2
 
LIMITATION ON COMPETITION
 
Executive agrees that during the Restricted Period, Executive shall not,
anywhere in the restricted territory described on Exhibit A to this Restrictive
Agreement (the “Restricted Territory”), directly or indirectly, alone or in
conjunction with any other person or entity, without the express prior written
consent of Buyer, seek, accept, or take active steps to prepare for a
Competitive Position (it being understood that any continuing education or
attending any industry conference or trade show shall not be deemed to be taking
“active steps” to prepare for a Competitive Position).
 
ARTICLE 3
 
NON-SOLICITATION AND NON-INTERFERENCE COVENANTS
 
3.1          Clients, Customers, Suppliers and Agents. Executive shall not,
directly or indirectly, during the Restricted Period: (a) solicit, or assist
with the solicitation of, any Person to whom Seller actually provided services
or products (or any Person to whom Seller had actively and directly sought to
provide services or products) at any time after November 15, 2002 until the
Effective Date
 

 
3

--------------------------------------------------------------------------------

 

(“Customers”), for purposes of providing products or services that are in
competition with those offered by Seller in conduct of the Business, except on
behalf of Buyer or its controlled Affiliates; or (b) induce Customers,
suppliers, agents or other Persons under contract or otherwise associated or
doing business with Seller at any time after November 15, 2002 until the
Effective Date, to reduce, alter or sever any such association or business with
Buyer and/or its controlled Affiliates.
 
3.2          Personnel. Executive agrees that during the Restricted Period, at
any time or for any reason, Executive shall not, directly or indirectly,
knowingly solicit any Person employed or retained by Buyer or its Affiliates to:
(a) terminate such employment or engagement; or (b) accept employment, or enter
into any consulting arrangement, with any Person other than Buyer and/or its
Affiliates.
 
3.3          Non-Disparagement. During the Restricted Period, neither Party will
publicly and knowingly disparage the other Party or its business, executives,
employees or advisors, whether in writing or orally or on any web page.
 
ARTICLE 4
 
NON-DISCLOSURE
 
4.1          Non-Disclosure and Non-Use. Except as and to the extent required by
law, Executive shall not, directly or indirectly, alone or in conjunction with
any other Person: (a) disclose, publish, disseminate or otherwise communicate,
in oral, written, electronic or other format, any Confidential Information to
any Person unaffiliated with Seller or Buyer; or (b) use, copy or reproduce any
Confidential Information, except for the sole benefit of Buyer. The foregoing
restrictions shall terminate with respect to any Confidential Information that
does not constitute a Trade Secret upon the conclusion of the Restricted Period.
Executive agrees that if he is required (by law, regulation or court or judicial
order) to disclose any Confidential Information, Executive will give Buyer
prompt notice of such requirement so that Buyer may seek an appropriate
protective order. If a protective order or similar order is not obtained by the
date that Executive must comply with the request, Executive will disclose what
he believes in his reasonable judgment to be the minimal amount of Confidential
Information necessary to comply with the request.
 
4.2          Return of Confidential Information. Executive shall, promptly after
receipt of a written request of Buyer, return to Buyer, at Buyer’s expense, or
destroy all documents or other materials or things in his possession that
contain or embody the Confidential Information or any portion of the
Confidential Information.
 
ARTICLE 5
 
CONSIDERATION
 
5.1          Payments. As consideration for Executive’s covenants and agreements
in Article 2, Article 3 and Article 4 hereof, subject to the provisions of
Section 5.2 and Section 5.3 hereof, Buyer will pay, or cause to be paid, to
Executive a total of Three Million Dollars ($3,000,000), payable as follows:
 
(a)          One Million Dollars ($1,000,000) has been paid to Executive on the
Effective Date in connection with the execution and delivery hereof.
 
(b)          The remaining Two Million Dollars ($2,000,000) shall be paid to
Executive in three (3) annual installments of (i) Six Hundred Sixty-Seven
Thousand Five Hundred Dollars ($667,500), (ii) Six Hundred Sixty-Seven Thousand
Five Hundred Dollars ($667,500) and (iii) Six Hundred Sixty-Five Thousand
Dollars ($665,000), each without interest, with the first such payment being due
on the
 
 
 
4

--------------------------------------------------------------------------------

 
first anniversary of the Effective Date, the second such payment being due on
the second anniversary of the Effective Date, and the third and final payment
being due on the third anniversary of the Effective Date.
 
5.2          Forfeiture Upon Breach. Without limiting the generality of Section
6.9 or any other provision hereof, upon (a) any breach by Executive of any of
the covenants set forth in Article 2 or Article 3 hereof, or (b) any material
breach by Executive of any of the covenants set forth in Article 4 hereof or of
any other provision hereof, Executive shall be deemed to have irrevocably
forfeited, and shall have no further right to receive, any remaining payments
pursuant to Section 5.1 (b) hereof. Such forfeiture of payments is not exclusive
of, is not limited by and shall not limit any other rights or remedies which
Buyer may have, whether at law, in equity, by contract or otherwise, all of
which shall be cumulative (and not alternative).
 
5.3          Right to Terminate for Failure to Pay. If Buyer shall not pay, when
due, any amount owing under Sections 5.1(a) or (b) hereof, and Buyer shall fail
to cure such failure to pay within thirty (30) days after it receives written
notice thereof from Executive, Executive may, at its election and upon written
notice to Buyer, declare this Restrictive Agreement to be terminated and of no
further force or effect and void ab initio.
 
5.4          Manner of Payment. Each payment to be made by Buyer hereunder shall
be made by wire transfer of immediately available funds to an account designated
by Executive at least three (3) business days prior to the due date of such
payment.
 
ARTICLE 6
 
MISCELLANEOUS
 
6.1          Material Breach. Any violation by Executive of his covenants in
Article 2 or Article 3 shall be deemed to be a material breach of this
Restrictive Agreement and the covenants and agreements of Executive herein.
Executive acknowledges that the covenants in Article 2, Article 3 and Article 4
are a material and essential part of the sale of Seller’s Business to Buyer,
without which Buyer would not have consummated the Transaction.
 
6.2          Entire Agreement; Amendments and Waivers. This Restrictive
Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior agreements, written or oral, with
respect thereto. This Restrictive Agreement may be amended or modified and the
terms and conditions hereof may be waived, only by a written instrument signed
by each of the parties or, in the case of waiver, by the party waiving
compliance. No delay on the part of either party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any waiver
on the part of either party of any right, power or privilege hereunder, nor any
single or partial exercise of any right, power or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder. The rights and remedies provided herein are cumulative
and are not exclusive of any rights or remedies that either party may otherwise
have at law or in equity.
 
6.3          Notices. All notices, objections, requests, claims, demands, and
other communications required or permitted hereunder shall be in writing, and
shall be deemed to be delivered and received (i) if personally delivered or, if
delivered by courier service, when actually received by the party to whom notice
is sent (or upon confirmation of receipt received by the sender), or (ii) if
delivered by mail (whether actually received or not), at the close of business
on the third business day next following the day when placed in the mail,
postage prepaid, certified or registered, return receipt requested addressed to
 
 
 
5

--------------------------------------------------------------------------------

 
 
the appropriate party or parties, at the address of such party set forth below
such party’s signature on the signature page to this Restrictive Agreement (as
such may be amended by notice from time to time).
 
6.4          Governing Law. This Restrictive Agreement shall be construed in
accordance, and governed in all respects by, the internal laws of the
Commonwealth of Massachusetts (without giving effect to principles of conflicts
of laws).
 
6.5          Dispute Resolution.
 
(a)          Except as specifically provided in Section 6.5(d), any dispute,
claim, question, or disagreement arising out of or relating to this Restrictive
Agreement or the breach by Executive of any provision hereof, shall be solely
and finally settled by binding arbitration in accordance with the provisions of
the Commercial Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association (“AAA”) by a panel of three arbitrators selected in
accordance with the Arbitration Rules (which arbitrators shall be knowledgeable
in labor and employment law, intellectual property law and the protection of
intellectual property).
 
(b)          The parties agree that, unless otherwise selected by mutual
agreement, any arbitration proceeding hereunder shall be brought in Chicago,
Illinois.
 
(c)          Judgment on the award of the arbitrators may be entered in any
court having jurisdiction over the party against which enforcement of the award
is being sought.
 
(d)          Each party may, without inconsistency with this Agreement
(including this Section 6.5), seek from a court any interim or provisional
relief, including injunctive or other equitable relief, that may be necessary to
protect the rights or property of that party pending the selection of the
arbitrators or pending the arbitrators’ determination of the merits of the
controversy, or to otherwise enforce the provisions of this Agreement, without
first seeking or obtaining any decision of arbitrators under this Section 6.5,
even if a similar or related matter has already been referred to arbitration in
accordance with the terms of this Section 6.5.
 
6.6          Transaction. In the event the Transaction is not consummated and
the Definitive Agreement is terminated for any reason in accordance with its
terms, this Restrictive Agreement shall be null and void ab initio without any
provisions herein surviving.
 
6.7          Severability.
 
(a)          If any provision of this Restrictive Agreement shall be held by an
arbitrator or a court of competent jurisdiction to be excessively broad as to
duration, activity or subject, it shall be deemed to extend only over the
maximum duration, activity and subject as to which such provision shall be valid
and enforceable under applicable law. In the event that any provision of this
Restrictive Agreement, or the application of any such provision to any Person or
set of circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Restrictive Agreement, and
the application of such provision to Persons or circumstances other than those
as to which it is determined to be invalid, unlawful, void or unenforceable,
shall not be impaired or otherwise affected and shall continue to be valid and
enforceable to the fullest extent permitted by law.
 
(b)          The parties intend that the covenant contained in Article 2 above
shall be construed as a series of separate covenants, one for each geographical
unit specified. Except for geographical coverage, each such separate covenant
shall be deemed identical in terms to the covenant contained in Article 2 above.
 

 
6

--------------------------------------------------------------------------------

 



 
(c)          If, in any arbitration or in any judicial proceeding under Section
6.5(d) hereof, an arbitrator or a court, as applicable, shall refuse to enforce
any of the separate covenants deemed included in this Restrictive Agreement,
then the unenforceable covenant shall be deemed eliminated from these provisions
for the purpose of those proceedings to the extent necessary to permit the
remaining separate covenants to be enforced.
 
6.8          Successors and Assigns. This Restrictive Agreement shall be binding
upon and inure to the benefit of the parties hereto, the heirs and legal
representatives of Executive and the successors and assigns of Buyer. Executive
shall not be entitled to assign his obligations hereunder. Buyer may assign its
rights under this Restrictive Agreement to any successor in interest to all or
part of the business or assets of Buyer in connection with any merger,
consolidation or other business combination involving it or the sale of all or
substantially all of its assets or the assets of the Business. Executive agrees
that, upon request therefor, he will, in writing, acknowledge and consent to any
such assignment of this Restrictive Agreement.
 
6.9          Several Agreements. In addition to this Restrictive Agreement
between Buyer and the Executive, Buyer has entered into a similar agreement with
one other key employee of Seller. It is expressly agreed that this Restrictive
Agreement and the obligations of the parties hereunder are to be construed
separately from any similar agreement with the other key employee of Seller and
a breach of a similar agreement by the other key employee of Seller shall not
constitute a breach of this Restrictive Agreement.
 
6.10         Independence of Obligations. The covenants of Executive set forth
in this Restrictive Agreement shall be construed as independent of any other
agreement or arrangement between Executive, on the one hand, and Buyer or any of
their Affiliates or subsidiaries, on the other hand, and except as set forth in
Section 5.3 hereof , or except with respect to any claim by Executive for
failure of Buyer to make any payments under Section 3 of that certain Services
Agreement, of even date herewith, between Executive and Buyer or Section 3.3 of
the Definitive Agreement, the existence of any claim or cause of action by
Executive against Seller or Buyer or any of their Affiliates or subsidiaries
shall not constitute a defense to the enforcement of such covenants against
Executive.
 
6.11         Remedies. Executive expressly acknowledges that damages alone will
not be an adequate remedy for any breach by Executive of any of the covenants
set forth in this Restrictive Agreement and that Buyer, in addition to any other
remedies which it may have, shall be entitled, as a matter of right, to
injunctive relief, including, without limitation, specific performance (if an
applicable form of relief for such breach). The rights and remedies of Buyer and
the other Buyer Indemnified Parties under this Restrictive Agreement are not
exclusive of or limited by any other rights or remedies which they may have,
whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative). Without limiting the generality of the
foregoing, the rights, remedies, obligations and liabilities of Buyer and the
other Buyer Indemnified Parties under this Restrictive Agreement, and the
rights, remedies, obligations and liabilities of Executive under this
Restrictive Agreement, are in addition to their respective rights, remedies,
obligations and liabilities under the law of unfair competition, under laws
relating to misappropriation of trade secrets, under other laws and common law
requirements and under all applicable rules and regulations. Executive’s and
Buyer’s obligations under this Restrictive Agreement are absolute and nothing in
this Restrictive Agreement shall limit any of Executive’s or Buyer’s
obligations, or the rights or remedies of Executive, Buyer or any of the other
Buyer Indemnified Parties, under the Definitive Agreement; and nothing in the
Definitive Agreement shall limit any of Buyer’s or Executive’s obligations, or
any of the rights or remedies of Executive, Buyer or any of the other Buyer
Indemnified Parties, under this Restrictive Agreement. No breach on the part of
Executive, Buyer or any other party of any covenant or obligation contained in
the Definitive Agreement or any other agreement (except as otherwise set forth
in this Restrictive Agreement) or by virtue of any failure to
 

 
7

--------------------------------------------------------------------------------

 

perform or other breach of any obligation of Executive, Buyer, any other Buyer
Indemnified Party or any other Person shall limit or otherwise affect any right
or remedy of Executive, Buyer or any of the other Buyer Indemnified Parties
under this Restrictive Agreement.
 
6.12        Further Assurances. Executive shall (at Buyer’s sole expense)
execute and/or cause to be delivered to Buyer (and each Buyer Indemnified Party,
if applicable) such instruments and other documents, and shall (at Buyer’s sole
expense) take such other actions, as Buyer and such Buyer Indemnified Party may
reasonably request at any time (whether during or after the Restricted Period)
for the purpose of carrying out or evidencing any of the provisions of this
Restrictive Agreement.
 
6.13        Construction.
 
(a)          For purposes of this Restrictive Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.
 
(b)          The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Restrictive Agreement.
 
(c)          As used in this Restrictive Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
 
(d)          Except as otherwise indicated, all references in this Restrictive
Agreement to “Sections” and “Articles” are intended to refer to Sections of this
Restrictive Agreement and Articles of this Restrictive Agreement.
 
6.14        Headings. The headings contained in this Restrictive Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Restrictive Agreement and shall not be referred to in connection with the
construction or interpretation of this Restrictive Agreement.
 
6.15        Dispute Resolution Fees. If any action or proceeding relating to
this Restrictive Agreement or the enforcement of any provision of this
Restrictive Agreement is brought against any party hereto, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs and
disbursements, as well as all expenses, fees and costs associated with the
action or proceeding, including fees and expenses of the arbitrator selected
under Section 6.5 hereof (in addition to any other relief to which the
prevailing party may be entitled).
 
[signatures on following page]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and Executive have executed this Restrictive Agreement
as of the Effective Date.
 
 
 

 
EXECUTIVE:
 
/s/ David H. McFadden 
David H. McFadden
 
Address:
 
9 Pine Knoll Road
Lexington, MA 02420
 
BUYER:
 
TurboChef Technologies, Inc.
 
By: /s/ Richard E. Perlman 
Richard E. Perlman
Chairman
 
Address:
 
Six Concourse Parkway
Suite 1900
Atlanta, GA 30328

 
 

 
9

--------------------------------------------------------------------------------

 

EXHIBIT A
Restricted Territory
 
The “Restricted Territory” shall mean the continents of North America, South
America, Europe, Asia and Australia.